department of the treasury internal_revenue_service washington d c date cc dom fs p si tl-n-4782-98 uilc 2032a number release date internal_revenue_service national_office field_service_advice memorandum for james w clark district_counsel cc wr pnw sea from deborah a butler assistant chief_counsel field service cc dom fs subject special_use_valuation election this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend d h p p q r s t u v w x y year dollar_figure dollar_figure dollar_figure dollar_figure year year year year issues whether the estate is entitled to special_use_valuation under sec_2032a with respect to the decedent’s timberland and timber in determining the special use value of timber under sec_2032a whether the recapture provision set forth in sec_2032a can be considered conclusion the estate is entitled to special_use_valuation with respect to the decedent’s timberland and timber in determining the special use value of timber the recapture provision cannot be considered facts in year h obtained a p acre timberland parcel which was covered primarily with q-year old douglas-fir h maintained the property as timberland by removing downed trees and broken limbs purchasing at least r douglas-fir seedlings and planting them on the property to reforest an area of approximately s acres periodically planting other seedlings performing thinning operations as needed making daily inspections to guard against diseased trees and timber theft cleaning up debris to guard against fire and create better growing conditions and paying all property taxes h periodically explored the feasibility of logging the property but concluded that harvesting was not sufficiently profitable on december year h died and d h’s wife became the sole owner of the parcel subsequent to h’s death d continued to maintain the property as timberland she regularly inspected the property for timber theft and disease and arranged a network of neighbors to guard against timber theft in year the county condemned a part of the parcel to provide a road right-of- way d harvested t logs containing about u board feet which sold for dollar_figurev from the portion of the parcel which was condemned with the exception of a small harvest resulting from a timber trespass by an adjoining landowner no other commercial harvesting occurred during year to year on march year d died at the time of d’s death the timber was mature and suitable for harvest on november year a form_706 united_states estate and generation-skipping_transfer_tax return was filed the form_706 included the p acre timberland parcel valued at dollar_figurew a sec_2032a protective_election for special_use_valuation was made on november year an amended form_706 was filed electing the special_use_valuation under sec_2032a for the p acre timberland parcel and the qualified woodlands election under sec_2032a for the timber using the valuation method set forth in sec_2032a the timber was valued at dollar_figurex resulting in an overpayment of estate_tax in the amount of dollar_figurey in determining the value of the timber the appraiser estimated yearly income from the annual timber growth on the property and estimated the harvest of the timber in a single year in both of the forecasting models the appraiser estimated no income for the first ten years following the decedent’s death law and analysis qualified_use of property the value of the gross_estate includes the value of all property to the extent of the decedent’s interest at the time of decedent’s death sec_2031 in general the value of property is included in the gross_estate at its fair_market_value based on its highest_and_best_use as of the date of the decedent’s death sec_2031 sec_20_2031-1 in order to alleviate liquidity problems faced by the surviving family of a person who dies owning real_property used as a farm or in a closely_held_business congress added sec_2032a tax reform act pub_l_no a 90_stat_1520 this statute provides that to the extent real_property is used in farming operations or other closely held businesses rather than including the real_property at its fair_market_value it is included at its current use value as a farm or in the closely_held_business sec_2032a 89_tc_127 for property to be eligible for special_use_valuation the estate must meet a number of conditions the decedent must have been a citizen or resident_of_the_united_states sec_2032a and the property must be located in the united_states sec_2032a fifty percent or more of the adjusted_value of the gross_estate must consist of the adjusted_value of real or personal_property which on the date of decedent’s death was being used for a qualified_use by the decedent or a member of his family and was acquired from or passed_from_the_decedent to a qualified_heir sec_2032a twenty-five percent or more of the adjusted_value of the gross_estate must consist of the adjusted_value of real_property which passes to a qualified_heir sec_2032a during a period aggregating five years or more during the eight year period ending on decedent’s date of death the property must have been owned by the decedent or member_of_the_decedent’s_family used for a qualified_use and the decedent or a member of decedent’s family must have materially participated in the operation sec_2032a if the property meets the above requirements and the executor intends to use the special_use_valuation the executor must elect special_use_valuation on the federal estate_tax_return in the manner set forth in the regulations the executor must also file an agreement consenting to the application of sec_2032a tax treatment of dispositions and failures to use for qualified_use sec_2032a d and d sec_20_2032a-8 based on the information provided the parties agree that all the above requirements have been satisfied with the exception of whether the parcel was on the date of decedent’s death being used for a qualified_use by the decedent or a member of her family qualified_use includes the devotion of the property to use as a farm for farming_purposes sec_2032a the term farm includes woodlands and the term farming_purposes includes planting cultivating caring for or cutting of trees or the preparation other than milling of trees for market sec_2032a c where a taxpayer controls and supervises the acreage by paying the local property taxes each year inspecting the timberland several times each year regularly contacting adjoining landowners to ascertain what needs to be done to protect the timber from trespassers fire insects and disease and deciding from time to time whether the investment should remain in the acreage the taxpayer is conducting an active farm business which consists primarily of planting cultivating growing and caring for timber 82_tc_523 rev’d on other grounds 774_f2d_1057 11th cir the fact that conducting the business does not consume a great deal of time does not alter the conclusion that the taxpayer is conducting an active farm business estate of sherrod t c pincite in contrast where a parcel is designated under state law as forest cropland and the state provided a forest management schedule which established a minimum plan for implementing sound forestry but neither decedent nor a member of his family planted cultivated cut or cared for trees or prepared trees for market the taxpayer is not conducting an active farm business estate of holmes v commissioner tcmemo_1991_477 aff’d 978_f2d_1261 7th cir under the given facts h maintained the property as timberland by removing downed trees and broken limbs purchasing seedlings and planting them on the property periodically planting other seedlings performing thinning operations as needed making daily inspections to guard against diseased trees and timber theft cleaning up debris to guard against fire and create better growing conditions and paying all property taxes h periodically explored the feasibility of logging the property but concluded that harvest was not sufficiently profitable upon h’s death d continued to maintain the property as timberland she regularly inspected the property for timber theft and disease and arranged a network of neighbors to guard against timber theft based on their activities h and d had the acreage under their exclusive control and made every management decision with respect to the property during the entire period furthermore there is no indication that the activities performed by d and h were not consistent with the principles of good land management as recommended to and practiced by the owners of other_property of similar nature size and location or recommended by state and federal forestry agencies see estate of sherrod t c pincite nor is there an indication that the state set forth requirements with respect to timber_operations with which d or h failed to comply based on this it is our opinion that the parcel was used for planting cultivating caring for or cutting of trees or the preparation of trees for market that the parcel was used for a qualified_use and accordingly that special_use_valuation may be utilized qualified woodlands election for qualified woodlands an executor may elect to have trees growing on woodlands not treated as a crop sec_2032a qualified_woodland is any real_property which- i is used in timber_operations and ii is an identifiable area of land such as an acre or other area for which records are normally maintained in conducting timber_operations sec_2032a timber_operations include i the planting cultivating caring for or cutting of trees or ii the preparation other than milling of trees for market sec_2032a based on our conclusion above that the p acre parcel was used for planting cultivating caring for or cutting of trees or the preparation of trees for market it is our opinion that the executor was entitled to elect to have the trees growing on the parcel not treated as a crop valuation of timber sec_2032a provides that to the extent real_property is used in farming operations rather than including the real_property at its fair_market_value it is included at its current use value as a farm sec_2032a 89_tc_127 the method of valuation under sec_2032a is an integral part of the statutory scheme estate of thompson v comm’r tcmemo_1998_325 estate of sequeira v comm’r tcmemo_1995_450 where there is no comparable land from which the average annual gross cash rental may be determined or where the executor makes an election the value of the farm may be determined under sec_2032a sec_2032a based on the information provided there is no comparable land from which the average annual gross cash rental may be determined and the executor elected to value the property under sec_2032a sec_2032a provides that the following factors applying in determining the value of any qualified_real_property a the capitalization of income which the property can be expected to yield for farming or closely_held_business purposes over a reasonable period of time under prudent management using traditional cropping patterns for the area taking into account soil capacity terrain configuration and similar factors b the capitalization of the fair rental value of the land for farmland or closely_held_business purposes c assessed land values in a state which provides a differential or use value assessment law for farmland or closely_held_business d comparable sales of other farm or closely_held_business land in the same geographical area far enough removed from a metropolitan or resort area so that nonagricultural use is not a significant factor in the sales_price and e any other factor which fairly values the farm or closely_held_business value of the property sec_2032a an executor may not select one of the five factors set forth above as the exclusive basis for the farm valuation but must utilize all of the factors and accord appropriate weight to each factor revrul_89_30 1989_1_cb_274 because there are various recognized methods of harvesting trees when managing a timber operation ranging from selective cutting to clear cutting the history of the timber_operations with respect to the subject property must be considered in order to determine the weight to be placed on each of the various factors in determining the value of the timber the appraiser estimated yearly income from the annual timber growth on the property and estimated the harvest of the timber in a single year in both of the forecasting models however the appraiser estimated no income for the first ten years following the decedent’s death based on the recapture provision set forth in sec_2032a if within ten years after the decedent’s date of death and before the death of the qualified_heir the heir disposes of any interest in qualified_real_property or the qualified_heir ceases to use for the qualified_use the qualified_real_property which was acquired from the decedent then a recapture_tax is imposed sec_2032a with respect to qualified_woodland to which an election under sec_2032a is made if the qualified_heir disposes of or severs any standing timber on the qualified_woodland the disposition or severance is treated as a disposition of a portion of the interest of the qualified_heir in the property and the amount of recapture_tax is determined according to sec_2032a sec_2032a in valuing property an encumbrance on the property will be taken into account conversely where there is no encumbrance at the time of transfer there is no reduction in value 105_tc_358 rev’d on other grounds 103_f3d_332 4th cir in determining the value of a gift the fair_market_value of the gift is not reduced by the amount_of_the_gift tax_liability in this case there was no encumbrance on the timber at the time it was transferred from the decedent to the beneficiaries rather the liability for recapture of the tax under sec_2032a will not arise unless a beneficiary disposes of an interest in timber accordingly there is no basis for reducing the value of the timber based on the potential application of the recapture provision furthermore the purpose of special_use_valuation is to alleviate liquidity problems faced by the surviving family of a person who dies owning real_property used as a farm h rept pincite 1976_3_cb_735 s rept part pincite 1976_3_cb_643 it is intended to allow the family to continue operating the farm or other business rather than the family being forced to sell the land to pay estate_taxes h rept supra c b vol pincite s rept part supra c b vol pincite 101_tc_140 the provision was not intended to allow an estate to escape taxation by making the election and having the beneficiaries discontinuing farming operations for the length of the recapture_period to the contrary under the special_use_valuation provisions the farm was intended to be a continuing operation the value should reflect this fact accordingly the value of the timber cannot be discounted based on discontinued operations during the time the recapture_tax is potentially applicable to determine the correct value of the timber based on the factors set forth in sec_2032a it is our recommendation that you obtain an appraisal because the timber is ready for harvest it is likely that application of sec_2032a will result in a value that closely approximates the fair_market_value of the timber such a value would be consistent with the timber being utilized as part of a continuing timber operation case development hazards and other considerations your memorandum adopts the position that sec_2032a imposes an additional or higher recordkeeping requirement than that necessary to establish a timber operation qualified_woodland is any real_property which- i is used in timber_operations and ii is an identifiable area of land such as an acre or other area for which records are normally maintained in conducting timber_operations sec_2032a it is our opinion that the records referred to in sec_2032a are those related to the identification of land on which timber_operations are conducted such a position arguably would be inconsistent with the legislative_history of sec_2032a discussing partial dispositions the house conference_report states for purposes of these rules on partial dispositions an identifiable portion of land is defined as an acre or such other area of land by which the taxpayer normally maintains his business records h rept no 97th cong 1st sess pincite see also joint_committee on taxation staff general explanation of the economic recovery act of 97th cong pincite this language supports the position that the records referenced in the statute are those by which an identifiable portion of land is determined your memorandum adopts the position that a taxpayer making an election under sec_2032a must establish that he is in a trade_or_business through the use of accounting_records tax records and timber operation records under sec_2032a to establish that the p acres are used for a qualified_use the executor must be establish that the property is devoted to use as woodlands for purposes of planting cultivating caring for or cutting of trees or the preparation other than milling of trees for market sec_2032a c records are required only to the extent necessary to establish that the property is used for such a qualified_use please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
